FILED
                             NOT FOR PUBLICATION                            SEP 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RUBENIA DEL CARMEN                               No. 09-73166
BENAVIDES-SALAMONCA, aka
Rubenia Benavides-Salamonca, aka                 Agency No. A072-714-150
Rubenia Del Carmen Benavides, aka
Rubenia Del Carmen Garcia de Benavides,
                                                 MEMORANDUM *
              Petitioner,

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                           **
                            Submitted September 13, 2010


Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Rubenia Del Carmen Benavides-Salamonca, a native and citizen of El

Salvador, petitions for review of the decision of the Board of Immigration Appeals

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing her appeal from the immigration judge’s denial of her applications for

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”).

      Benavides-Salamonca concedes that her asylum application was time-barred.

We reject Benavides-Salamonca’s claim that she is eligible for withholding of

removal based on her membership in a particular social group, namely individuals

who resist gang demands and report gang activities to the authorities. See Barrios

v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009) (rejecting as a particular social

group “young males in Guatemala who are targeted for gang recruitment but refuse

because they disagree with the gang’s criminal activities”); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a social group

individuals in El Salvador who resist gang violence). We also reject Benavides-

Salamonca’s withholding claim based on her imputed anti-gang political opinion.

See Santos-Lemus, 542 F.3d at 747; Molina-Morales v. INS, 237 F.3d 1048, 1051-

52 (9th Cir. 2001) (holding that persecution because of personal vendetta for

reporting local official to police is not prosecution on account of imputed political

opinion). Because Benavides-Salamonca failed to demonstrate that she was

persecuted on account of a protected ground, we deny the petition as to her




                                           2                                    09-73166
withholding of removal claims. Barrios v. Holder, 581 F.3d 849, 856 (9th Cir.

2009).

         Substantial evidence supports the agency’s denial of CAT relief because

Benavides-Salamonca failed to establish it is more likely than not that she will be

tortured if she returns to El Salvador. See Santos-Lemus, 542 F.3d at 748.

         PETITION FOR REVIEW DENIED.




                                           3                                   09-73166